Memorandum: Plaintiff commenced this Labor Law and common-law negligence action seeking damages for injuries he sustained when he fell from a ladder. Supreme Court properly denied plaintiffs motion for partial summary judgment on liability with respect to the Labor Law § 240 (1) claim. “A worker injured by a fall from an elevated worksite must . . . generally prove that the absence of or defect in a safety device was the proximate cause of his or her injuries” (Felker v Corning Inc., *129190 NY2d 219, 224 [1997]). Here, while plaintiff submitted evidence in support of his motion establishing that the ladder was allegedly defective in several respects, he failed to establish that any of those defects caused him to fall (see generally Grove v Cornell Univ., 17 NY3d 875 [2011]; Ozimek v Holiday Val., Inc., 83 AD3d 1414, 1415-1416 [2011]; Davis v Brunswick, 52 AD3d 1231, 1232 [2008]). Present — Scudder, P.J., Smith, Centra, Lindley and Gorski, JJ.